ORDER

PER CURIAM.
State appeals, pursuant to Section 547.200 RSMo (Cum.Supp.1998), from the order of the circuit court suppressing evidence. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The order of the trial court is not clearly erroneous. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).